—In consolidated actions to recover damages for personal injuries, the defendant in Action No. 2 appeals from an order of the Supreme Court, Queens County (Dye, J.), dated September 18, 1998, which denied its motion for summary judgment dismissing the complaint in that action on the ground that the plaintiff failed to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment dismissing the complaint in Action No. 2, the defendant in that action relied upon the unsworn reports of the plaintiffs own treating chiropractor and examining physicians (see, Vignola v Varrichio, 243 AD2d 464; Torres v Micheletti, 208 AD2d 519; Hochlerin v Tolins, 186 AD2d 538). Those reports indicate that as a result of the subject accident, the plaintiff suffered, inter alia, a disc herniation at L5-S1, disc protrusion at L4-L5, and permanent impairment of motion of his lumbar spine. Accordingly, the defendant failed to meet its burden of establishing, prima facie, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Mattei v Kennedy, 243 AD2d 690; Flanagan v Hoeg, 212 AD2d 756; Jackson v United Parcel Serv., 204 AD2d 605). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.